Citation Nr: 1500626	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and M.F.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO determined that new and material evidence had not been received to reopen a previously denied claim for entitlement to service connection for chronic lumbosacral strain and spina bifida occulta.  In an October 2007 rating decision, the RO confirmed and continued its determination that new and material evidence had not been received to reopen the Veteran's claim.

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In May 2011, the Board found that the Veteran is seeking service connection for the same disorder (chronic lumbosacral strain and spina bifida occulta) as that for which the RO originally denied service connection in December 1991 and later determined that new and material had not been received to reopen the claim in a July 2003 rating decision.  Further, the Board determined that the Veteran had submitted new and material evidence and reopened the claim as characterized above.  The Board remanded the claim of service connection for further development.  

The Board again remanded the claim for additional development in October 2012, and in August 2014 the Board sought an advisory medical opinion from a neurologist at the Veterans Health Administration (VHA).  The opinion requested was received and the case is now again before the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that he has a current low back disability that was incurred in, aggravated by, or otherwise etiologically related to injury, event, or illness during his active military service.   

His service treatment records (STRs) show that on November 1967 enlistment examination, the Veteran's spine and musculoskeletal system were normal on clinical evaluation and the Veteran denied any history of low back pain.  A January 1968 STR shows that, at that time, the Veteran sought treatment for back pain and after appropriate treatment, including x-ray, was assigned a diagnosis of chronic lumbosacral strain and spina bifida occulta.  Pursuant to a March 1968 Medical Board proceeding, it was determined that these conditions existed prior to the Veteran's active service and were not aggravated by active service.  

Post-service medical evidence suggests that the Veteran does not currently have a diagnosis of spina bifida occulta and that the January 1968 diagnosis of such disability may have been in error.  Specifically, the Veteran's private physician, Dr. W.B., has stated in numerous letters of record that current x-rays of the Veteran's lumbar spine show no evidence of spina bifida occulta.  Additionally, post-service VA treatment notes and various radiological imaging test results do not show that the Veteran receives ongoing treatment for such disability and June 2011 VA examination suggests that the spina bifida occulta diagnosis was in error.  

However, on recent VA examination in October 2012, the VA examiner noted that the Veteran had a disability that clearly and unmistakably existed prior to his active service and explained that spina bifida occulta is a congenital malformation of the developing spinal column and was most likely present at the time of the Veteran's enlistment into active service.  The Board notes, however, that the only disability officially diagnosed at the time of the October 2012 VA examination was degenerative disc disease of the lumbar spine.  

Due to the inconsistency of the medical evidence of record regarding whether the Veteran has a diagnosis of spina bifida occulta, a medical opinion reconciling the various inconsistencies was sought from the VHA for clarification of that matter and to determine the etiology of the Veteran's degenerative disc disease diagnosed during VA examination in October 2012.  

Unfortunately the medical opinion received is not adequate for the purpose of adjudicating the Veteran's claim for service connection for a low back disability.  Specially, as to whether the Veteran has a current diagnosis of spina bifida occulta, the examiner stated that he had no films available to him to confirm or deny the presence of spina bifida; however, the most competent documentation in the record stated that it is not present.  Nevertheless, the examiner appeared to opine that spina bifida occulta is a defect that existed prior to service and was not aggravated therein.  In addition, the examiner failed to provide an opinion as to the etiology of the Veteran's degenerative disc disease diagnosed during VA examination in October 2012.  Thus, the Board finds that the Veteran should be afforded a new VA examination for clarification of these matters.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a neurologist to clarify whether he has a current low back disability that was incurred in, aggravated by, or etiologically related to any incident of his military service.  The claims folder, copies of pertinent records in the electronic Virtual VA/VBMS file, and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record and conduct all necessary testing. 

Based on examination of the Veteran and a review of the record, to include the Veteran's service treatment records, post-service treatment records and examinations, and the Veteran's contentions (see October 2010 hearing transcript), the examiner is requested to address the following:

(a) Does the Veteran have a diagnosis of spina bifida occulta?  If there is uncertainty as to this question from the record and the physical examination, please conduct all necessary diagnostic/radiological testing needed to resolve the matter.

(b) If spina bifida occulta is diagnosed, the examiner is asked to explain whether such condition is a disease, a defect, or the result of an injury.  In determining whether a condition is a defect as opposed to a disease or an injury, the examiner should expressly consider the following definition provided by VA's General Counsel: 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

(c) If spina bifida occulta is diagnosed, and determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed low back pathology as a result of his active service?  

(d) If spina bifida occulta is not diagnosed, the examiner should opine whether any currently diagnosed low back disability (disease or disability resulting from injury ONLY, not defect), to include degenerative disc disease diagnosed during VA examination in October 2012, clearly and unmistakably pre-existed the Veteran's active service.  If so, was any pre-existing low back disability (disease or disability resulting from injury ONLY, not defect), clearly and unmistakably not aggravated by active service.  

(e) With regard to any diagnosed low back disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service or any event or injury therein as alleged by the Veteran during the October 2010 Travel Board hearing. 

The examiner should set forth the complete rationale for any opinion expressed and conclusion reached in a typewritten report.

2. Review the examination and opinion to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures must be implemented at once.

3. After the above development and any other development that may be warranted is complete, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


